Exhibit OMNIBUS AMENDMENT This Omnibus Amendment, dated as of September 30, 2008, by and between Implant Sciences Corporation, a Massachusetts corporation (the “Company”) and LV Administrative Services, Inc., as administrative and collateral agent (the “Agent”) for each of Laurus Master Fund, Ltd., a Cayman Islands company (“Laurus”) and Valens Offshore SPV I, Ltd., a Cayman Islands company (“Valens Offshore” and together with Laurus and the Agent, the “Holders” and each, a “Holder”) amends (i) that certain Securities Purchase Agreement, dated as of September 29, 2005, by and between the Company and Laurus (as amended, restated, modified and/or supplemented from time to time, the “Purchase Agreement”) pursuant to which Laurus purchased Preferred Stock (as defined in the Purchase Agreement) from the Company as issued pursuant to that certain Certificate of Vote of Directors Establishing a Class or Series of Stock, $0.10 Par Value Per Share (as amended, restated, modified, and/or supplemented from time to time, the “Certificate of Designations”, together with the Purchase Agreement, and the other Related Agreements referred to in the Purchase Agreement, the “Loan Documents”), which Preferred Stock was subsequently assigned in full to Valens Offshore, and (ii) the Certificate of Designations.Capitalized terms used but not defined herein shall have the meanings given them in the Purchase Agreement. WHEREAS, the Company, the Holders and the Agent have agreed to make certain changes to the Loan Documents as set forth herein. NOW, THEREFORE, in consideration of the above, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1.The last two sentences of Section 1 of the Purchase Agreement are hereby amended and restated in its entirety to read as follows: “The Preferred Stock will have a Mandatory Redemption Date (as defined in the Preferred Stock) of October 24, 2008.Collectively, the Preferred Stock and Warrant (as defined in Section 2) and Common Stock issuable upon conversion of the Preferred Stock and exercise of the Warrant are referred to as the “Securities”.” 2.As between the Company and the Holders, Section 10 of Exhibit A to the Certificate of Designations shall be deemed to read in its : “10.Mandatory Redemption.
